Citation Nr: 1716303	
Decision Date: 05/15/17    Archive Date: 05/22/17

DOCKET NO.  11-22 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a respiratory disability, claimed as breathing problems.

2.  Entitlement to service connection for a respiratory disability, claimed as breathing problems.

3.  Entitlement to service connection for a low back disability.

4.  Entitlement to service connection for a right knee disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for a left knee disability.

7.  Entitlement to service connection for a left foot disability.

8.  Entitlement to service connection for residuals of colon resection.
9.  Entitlement to service connection for an esophageal disability.

10.  Entitlement to service connection for left testicle disability.

11.  Entitlement to a higher initial rating for residuals of a right foot injury, to include sensory loss, rated as 10 percent disabling.

12.  Entitlement to a higher initial rating for dry eye syndrome, residuals of left eye injury, to include visual field impairment, rated as noncompensable prior to August 25, 2015 and 10 percent disabling thereafter.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran had verified active service from May 1973 to June 1978 and from October 2001 to May 2002 with additional unverified service in the Ohio Air National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2010, June 2011, and December 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The July 2010 rating decision granted service connection for residuals of a right foot injury, to include sensory loss, with an initial 10 percent rating and service connection for dry eye syndrome, residuals of left eye injury, with an initial noncompensable rating, but denied service connection for a left testicle disability.  The Veteran timely appealed the initial ratings assigned for the newly service-connected disabilities, as well as the denial of service connection for a left testicle disability.

The June 2011 rating decision denied service for a low back disability, a right knee disability, a left hip disability, a left knee disability, a left foot disability, a left testicle disability, and the residuals of colon resection.  The Veteran timely appealed the denials of service connection.

The December 2014 rating decision determined new and material evidence had not been received regarding the Veteran's service connection claim for a respiratory disability, claimed as breathing problems, which was previously denied by an unappealed August 2011 rating decision.  The Veteran timely appealed the denial of the reopening of his service connection claim for a respiratory disability.

The Veteran appeared at a hearing before the undersigned in August 2016.  A transcript of the hearing is of record.

During the August 2016 hearing, there was some discussion of the applicability of the provisions of 38 C.F.R. § 3.317 (Compensation for certain disabilities occurring in Persian Gulf veterans) to the Veteran's service connection claims.  The Veteran is advised these provisions only apply to veterans of the Southwest Asia theater of operations, which includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  See 38 C.F.R. § 3.317(e) (2016); see also Cox v. McDonald, 28 Vet. App. 318 (2016) (upholding VA definition of Southwest Asia theater of operations).  Thus, the Veteran's verified active service in Pakistan does not constitute service in the southwest Asia theater of operations; however, the Veteran testified that he was deployed to Saudi Arabia at some point in the early 2000s with his National Guard unit.  This period of service has not been verified; therefore, the Board finds it necessary to remand all the issues on appeal that cannot be granted based on the evidence currently of record.  This will be discussed in more detail below.

This decision reopens the Veteran's service connection claim for a respiratory disability.  The reopened claim and the issues of service connection for a right knee disability, a left hip disability, a left knee disability, left foot disability, a esophageal disability, a left testicle disability, and the residuals of colon resection, and the issue of higher initial rating for residuals of left eye injury, to include visual field impairment, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Board defers adjudication of the initial rating for residuals of a right foot injury due to the pending development for the Veteran's related service connection claims; therefore, this issue is also REMANDED to the AOJ.


FINDINGS OF FACT

1.  Previously unconsidered evidence received by VA since a final August 2011 rating decision that denied service connection claim for a respiratory disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.

2.  The Veteran's September 2001 entrance examination report for his second period of verified active service from October 2001 to May 2002 indicates his spine was normal at his entry into active service.

3.  Although there is evidence a low back condition pre-existed the Veteran's second period of verified active service from October 2001 to May 2002, the evidence does not establish the low back condition was clearly and unmistakably not aggravated during this period of active service.

4.  The evidence establishes a nexus between the manifestations of a low back condition during the Veteran's second period of verified active service from October 2001 to May 2002 and his current low back disability.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of entitlement to service connection for a respiratory disability.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2016).

2.  The presumption of soundness on entry to service as to a low back disability for the Veteran's second period of verified active service from October 2001 to May 2002 has not been rebutted.  38 U.S.C.A. § 1111 (West 2014); 38 C.F.R. § 3.304 (2016).

3.  The criteria for entitlement to service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence

An August 2011 rating decision denied service connection for a respiratory disability.  The Veteran did not appeal the denial of service connection for a respiratory disability, and new and material evidence was not received regarding the claim within one year of notice of the denial.  Thus, the August 2011 rating decision that denied service connection for respiratory disability is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  New evidence is defined as existing evidence not previously submitted to the VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

The Court of Appeals for Veterans Claims (Court) has held the phrase "raises a reasonable possibility of establishing the claim" must be viewed as "enabling rather than precluding reopening."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  The Court emphasized that 38 C.F.R. § 3.156 "does not require new and material evidence as to each previously unproven element of a claim."  Id. at 120.  The Court further explained the provisions of 38 C.F.R. § 3.156(a) create a "low threshold" for finding new and material evidence that is favorable to the claimant.  Id.

A determination of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider an underlying claim.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).  Therefore, regardless of the AOJ's action, the Board must address the question of whether new and material evidence has been presented to reopen a claim of service connection.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

The August 2011 rating decision denied service connection for a respiratory disability, indicating "there is no evidence that [the Veteran] currently suffer[ed] from a breathing condition that began in or was caused by your military service."  While this statement makes it somewhat difficult to determine the previously unestablished element of the Veteran's claim, the AOJ discussed the Veteran's assertions regarding exposure to environmental hazards during a deployment to Pakistan, so it appears the AOJ denied the claim on the basis that there was no current disability, as well as a lack of nexus.  

The Board finds previously unconsidered evidence received by VA since the August 2011 rating decision that denied service connection claim for a respiratory disability relates to the basis for the prior denial and raises a reasonable possibility of substantiating the claim.  VA treatment records from the date of the prior decision to the present show the Veteran has been treated and prescribed medication for breathing difficulties and a chronic cough.  In September 2013, a VA pulmonary specialist, J.E.M., M.D., explained it is possible the Veteran's chronic respiratory symptoms could be the result of environmental exposures during his deployment to Pakistan.  While this opinion is too equivocal to establish service connection, it is sufficient to reopen the Veteran's claim because it suggests both the presence of a current disability and a possible nexus to service.  As such, it warrants reopening of the Veteran's service connection claim for a respiratory disability.

II.  Service Connection for a Low Back Disability

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2015).

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Veteran is considered to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  Here, the Veteran's September 2001 entrance examination report for his second period of verified active service from October 2001 to May 2002 indicates his spine was normal at his entry into active service; therefore, the presumption of soundness on entry to service attaches.  See Smith v. Shinseki, 24 Vet. App. 40, 45 (2010).

The presumption of soundness may be rebutted by clear and unmistakable evidence showing that a disability pre-existed service and that the disability was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Thus, when the presumption of soundness applies, the Veteran is not required to show that a pre-existing injury or disease increased in severity during service.  Id.  Rather, the burden remains with VA to show by clear and unmistakable evidence that the pre-existing disease or injury was not aggravated by service.  Id.

VA may show a lack of aggravation if clear and unmistakable evidence establishes that there was no increase in disability during service, or that any increase in disability was due to the natural progress of the pre-existing condition.  Id.  If this burden is met, then the claimant is not entitled to service connection benefits.  Id.

On the other hand, if VA fails to show a lack of aggravation by clear and unmistakable evidence, then the presumption has not been rebutted.  Id. at 1094 (holding that Congress intended to "convert aggravation claims to ones for service connection when the government fails to overcome the presumption of soundness under section 1111").  In that case, the claim will be considered as a normal claim for service connection and, if granted, no deduction for the degree of disability existing at the time of entrance will be made.  Id. at 1096 (citing 38 C.F.R. § 3.322).  In other words, the claim may not be denied, nor benefits deducted, on the bas is of a finding that the disability in question pre-existed active service, if VA does not also meet its evidentiary burden of showing that the disability was not aggravated during service.

The clear-and-unmistakable-evidence standard is a much more formidable evidentiary burden to meet than the preponderance-of-the-evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 258 (1999) (noting that the clear-and-unmistakable-evidence standard is more demanding than the clear-and-convincing-evidence standard, which in turn is higher than the preponderance-of-the-evidence standard).  It is an "onerous" and "very demanding" evidentiary standard, requiring that the evidence be "undebatable."  See Cotant v. West, 17 Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. App. 331, 334 (1993)).

Although there is evidence a low back condition pre-existed the Veteran's second period of verified active service from October 2001 to May 2002, the evidence does not establish the low back condition was clearly and unmistakably not aggravated during this period of active service.  In March 2010, a VA examiner diagnosed the Veteran as having a chronic lumbar strain with degenerative disc disease at the L5 through S1 vertebrae.  The March 2010 VA examiner determined the current disability is at least as likely as not related to the back injury in November 2001 during the Veteran's period of active service from October 2001 to May 2002 in which he fell in a hole during a combat mission; however, the March 2010 VA examiner explained the in-service injury exacerbated a February 1986 industrial injury that led to the Veteran's lower back surgery in November 1986.

In July 2010, the March 2010 VA examiner provided an addendum to his previous examination report at the request of the AOJ.  While the reason necessitating the addendum is not entirely clear from the record, it appears the AOJ requested an aggravation opinion pursuant to 38 C.F.R. § 3.310 based on the March 2010 VA examiner's response.  The Board notes an opinion addressing aggravation under 38 C.F.R. § 3.310 under "the at least as likely as not" standard is insufficient to rebut the presumption of soundness.  Nevertheless, in the July 2010 addendum, the March 2010 VA examiner again stated the November 2001 in-service injury "aggravated" the pre-existing back condition that resulted from the February 1986 industrial injury; however, the March 2010 VA examiner explained the degenerative disc disease first noted on x-ray in June 2002 is in the area of the prior surgery.  The March 2010 further explained it does not appear the November 2001 in-service injury "aggravated his back beyond its normal progression to any appreciable extent" because the Veteran's subjective complaints of back pain were not supported by objective findings (i.e., no DeLuca criteria, negative EMG, and no progression of his degenerative disc disease at the L5 through S1 vertebrae).

The Board finds the March 2010 VA examination with its July 2010 addendum do not establish the low back condition that likely pre-existed the Veteran's period of active service from October 2001 to May 2002 was clearly and unmistakably not aggravated during this period of active service.  First, the March 2010 examiner indicated in both the original examination report and the addendum that the November 2001 in-service injury aggravated the pre-existing back condition to some extent.  Further, although the March 2010 VA examiner suggested the pre-existing back condition may have not been aggravated beyond the normal progression of the condition, the Board find the terms used in the opinion are too equivocal to meet the onerous clear and unmistakable standard.  Finally, the Board notes the March 2010 VA examiner's rationale regarding the "normal progression" on the back condition is internally inconsistent to some degree.  Specifically, the March 2010 VA examiner noted there did not appear to be any progression of the Veteran's degenerative disc disease due to the in-service injury in November 2001 while simultaneously noting degenerative disc disease had never been confirmed on x-ray until June 2002, which is after the Veteran's separation from active service.  In sum, the Board finds the March 2010 VA examination report with its July 2010 addendum is insufficient to rebut the presumption of soundness when viewed together with the other evidence of record.

As the presumption of soundness as to a low back condition has not been rebutted with respect to the Veteran's period of active service from October 2001 to May 2002, the Board finds the March 2010 VA examiner's nexus opinion is sufficient to establish service connection for a low back disability in this case.  Resolving any remaining reasonable doubt in the Veteran's favor, the Board finds service connection for a low back disability is warranted.


ORDER

The claim of entitlement to service connection for a respiratory disability, claimed as breathing problems, is reopened.

Entitlement to service connection for a low back disability is granted.
REMAND

As noted in the introduction, the Veteran testified during the August 2016 hearing that he was deployed to Saudi Arabia with his National Guard unit at some point in the early 2000s, apparently before September 2001.  Although the Veteran reported he believed he was on "Title 32 orders" during this period, the Board finds it necessary to attempt to verify this period of service because the Veteran's service connection claims, most notably the claims for respiratory and esophageal disabilities, are premised, in part, on theory of entitlement under the Gulf War provisions outlined in 38 C.F.R. § 3.317.  Further, service connection can be granted for a disability resulting from disease or injury during full-time service in the National Guard, as it constitutes active duty for training (ACDUTRA).  See 38 U.S.C.A. § 101 (22).  Thus, efforts should be made to verify all periods of service.

The Veteran also reported there are outstanding private treatment records related to his service-connected eye disability.  Specifically, the Veteran testified he has his eyes examined by a private provider every year and has had a private examination since his last VA examination.  Pursuant to VA's duty to assist, efforts should be made to obtain any outstanding private treatment records to help substantiate the Veteran's claim for a higher initial rating for dry eye syndrome, residuals of left eye injury, to include visual field impairment.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c).

The Veteran has not been provided an examination for his service connection claim for residuals of colon resection, even though he has reported he had resection surgery as a result of an injury that occurred during his reported period of unverified service in Saudi Arabia.  The Board finds an examination is necessary regarding the service connection claim for residuals of colon resection if the Veteran's service in Saudi Arabia is verified because he is competent to report his medical history.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The foregoing decision reopens the Veteran's service connection claim for a respiratory disability.  The reopened claim must be reviewed by the AOJ in the first instance, as a lack of new and material evidence to reopen the claim was the basis for the denial that led to the present appeal.  See Hickson v. Shinseki, 23 Vet. App. 394, 399 (2010).  Further, the Board finds a new examination regarding the service connection claim for a respiratory disability is necessary because new evidence has been received since the previous examination in May 2011 that suggests the Veteran has a respiratory disability that may be the result of service.  Specifically, a September 2013 VA treatment note prepared by a pulmonary specialist suggests the Veteran's chronic respiratory symptoms could be the result of environmental exposures during his deployment to Pakistan.  As previously noted, this opinion is too equivocal to establish service connection, but it is sufficient to trigger VA's duty to provide a new examination because it suggests both the presence of a current disability and a possible nexus to service.  See McLendon, 20 Vet. App. at 81.

The Board also finds a new examination is necessary with respect to the Veteran's service connection claims for a right knee disability, a left hip disability, a left knee disability, left foot disability, a left testicle disability, and the residuals of colon resection.  The Board will first address why the March 2010 VA examination report is insufficient for the Veteran's service connection claims for right knee and left testicle disabilities, and then address why the May 2011 VA examination report is insufficient for the claimed left hip, left knee, and left foot disabilities.

The March 2010 VA examiner addressed the Veteran's service connection claims for a right knee and left testicle disabilities.  The March 2010 VA examiner determined the Veteran did not have a current right knee disability.  The March 2010 VA examiner also noted the Veteran's left testicle disability is a developmental abnormality.  The record reflects the Veteran has been diagnosed as having right knee arthritis, which satisfies the current disability requirement for his service connection claim.  The Board further finds the March 2010 VA examiner provided an inadequate rationale for his opinion that the Veteran's left testicle disability is a developmental abnormality in light of the Veteran's assertions regarding an in-service injury and the submission of evidence that indicates spermatocele can result from an injury or a developmental abnormality.

The May 2011 VA examiner addressed the Veteran's service connection claims for left hip, left knee, and left foot disabilities.  The May 2011 VA examiner noted the Veteran had an uneven gait, but ultimately determined the uneven gait did not cause the numbness and tingling reported by the Veteran, which he explained was the result of nerve damage that could not result from an uneven gait.  The Board finds this opinion inadequate in several respects.  First, the May 2011 VA examiner did not address aggravation in the context of secondary service connection.  See El-Amin v. Shinseki, 26 Vet. App. 136, 138 (2013) (indicating an opinion regarding secondary service connection is inadequate if it does not address both causation and aggravation of the nonservice-connected condition).  Second, service connection for bilateral pes planus and a low back disability has been deemed to be warranted subsequent to the May 2011 examination; both of these conditions must be addressed in the context of secondary service connection.  Third, the May 2011 VA examiner did not address findings of arthritis in the Veteran's left knee.  All of these factors must be addressed in the adjudication of the Veteran's service connection claims.

The Board defers adjudication of the initial rating assigned for a right foot disability, as new evidence will be developed regarding the severity of the right foot disability in efforts to obtain opinions regarding the Veteran's service connection claims for right knee, left hip, left knee, and left foot disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Associate any outstanding VA treatment records with the claims file.

2.  Ask the Veteran to identify any outstanding private treatment records that may be relevant to the disabilities involved in this appeal (most notably the appeal of the initial rating assigned for dry eye syndrome, residuals of left eye injury, to include visual field impairment) and make reasonable efforts to obtain any such records identified by the Veteran.

3.  Ask the Veteran to provide approximate dates for all periods of full-time service in the National Guard during his military career.  Attempt to verify the Veteran's reported deployment to Saudi Arabia in the early 2000s, as well as any other periods of full time service in the National Guard, ensuring all service personnel records (to include National Guard records) have been associated with the claims file.

4.  If any qualifying service in the Southwest Asia theater of operations is verified, schedule the Veteran for a new Gulf War examination addressing his reports of respiratory difficulties, esophageal problems, and multiple joint pains.  The selected examiner must address whether any of the reported symptoms are at least as likely as not (a 50 percent or greater probability) the result of an undiagnosed illness or a medically unexplained illness that is defined by a cluster of signs or symptoms.

The examiner must review the claims file to include this remand.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

4.  If the reported period of service in Saudi Arabia is verified, schedule the Veteran for a VA examination to obtain an opinion addressing whether residuals of colon resection are at least as likely as not (a 50 percent or greater probability) the result of a disease or injury in service.  The examiner must review the claims file to include this remand.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

5.  Schedule the Veteran for a new VA examination to obtain an opinion addressing whether he has a current respiratory disability that is at least as likely as not (a 50 percent or greater probability) the result of a disease or injury in service.  The examiner must review the claims file to include this remand.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.  The selected examiner must address the Veteran's reports of environmental exposures during his deployment to Pakistan, as well as treatment records that suggest the Veteran may have chronic respiratory difficulties as a result of these exposures.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.

6.  Schedule the Veteran for a new VA examination to obtain an opinion addressing whether the Veteran's current left testicle disability is at least as likely as not (a 50 percent or greater probability) the result of a disease or injury in service.  The examiner must review the claims file to include this remand.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

If the examiner determines the Veteran's left testicle disability is a congenital or developmental defect, the examiner must address whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran now has additional disability that was superimposed on the congenital or developmental defect as the result of a disease or injury in service.

The examination report must include a complete rationale for the opinion provided.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

7.  Schedule the Veteran for a new VA joint examination to obtain an opinion addressing his service connection claims for right knee, left hip, left knee, and left foot disabilities.  The examiner must review the claims file to include this remand.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinion.  If the examiner rejects the Veteran's reports, he or she must provide a reason for doing so.

For each of the claimed disabilities, the selected examiner must first state whether it is at least as likely as not (a 50 percent or greater probability) the Veteran has the claimed disability or has had the claimed disability at any point in the appeal period (i.e., since approximately 2009).

For each disability found during the appeal period, the examiner must address whether the current disability is at least as likely as not (a 50 percent or greater probability) the result of a disease or injury during active service.

For each disability found during the appeal period that is deemed not to be the result of a disease or injury in service, the examiner must also address whether the current disability was at least as likely as not (a 50 percent or greater probability) caused or aggravated by the Veteran's service-connected disabilities, to include the newly service-connected low back disability and bilateral pes planus.  The examiner should recognize that the question of aggravation is separate from the question of causation and is a question that the Board is required to address in the context of the Veteran's claims.  The opinion must explicitly address both causation and aggravation to be deemed adequate.

The examiner is advised aggravation means the service-connected disability caused an increase in the severity of an existing nonservice-connected disability beyond the natural progression of the disease.  If aggravation is found, the examiner must attempt to establish the baseline level of severity of the disability prior to aggravation by the service-connected disability.

In the context of the opinion, the examiner must address the effects of the Veteran's altered gait on the claimed disabilities and whether it possibly caused or aggravated the claimed disabilities.

The examination report must include a complete rationale for the opinions provided.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and explain why an opinion cannot be provided without resorting to speculation.  

8.  Readjudicate the issues on appeal.  If any benefit sought on appeal remains denied, issue a supplemental statement of the case and return the matter to the Board if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


